DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
1)	Acknowledgment is made of Applicant’s preliminary amendment filed 06/20/2019.
Election
2)	Acknowledgment is made of Applicant’s election filed 06/14/21 in response to the species election requirement mailed 04/19/21. Applicant has elected, without traverse, the SEQ ID NO: 3 sequence species, the USP45 secretion signal peptide species, the Ori replication origin species, the heterologous nucleic acid species encoding cytokines, the cleavage map species of Figure 3, and the Pediococcus genus species. Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (M.P.E.P § 818.03(a)).   
Status of Claims
3)	Claims 9 and 11 have been amended via the amendment filed 06/20/19.
	The examination and search have been extended to the non-elected sequence species of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, and SEQ ID NO: 8. 
	Claims 1-14 are pending and are examined on the Merits.
Information Disclosure Statement
4)	Acknowledgment is made of Applicant’s Information Disclosure Statement filed 06/20/2019.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
5)	Acknowledgment is made of Applicant’s Sequence Listing which has been entered on 06/24/2019.  
Drawing(s)
6)	Acknowledgment is made of the drawings filed 06/20/2019. Figures 2 and 3 are objected to for being illegible.
Priority
7)	The instant AIA  application, filed 06/20/2019, is the national stage 371 application of PCT/KR2018/012157 filed 10/16/2018, which claims priority to the application 10-2018-0003002 filed 01/09/2018 in Republic of Korea. It is noted that a certified copy of the non-English foreign 
Objection(s) to Specification
8)	The instant specification is objected for the following reasons: 
	(a)	Table 1 recites multiple nucleic acid sequences that are at least ten nucleotides in length, yet are not identified by specific SEQ ID numbers as required under 37 C.F.R 1.821 through 1.825.  Any sequences recited in the instant specification which are encompassed by the definitions for nucleotide and/or amino acid sequences as set forth in 37 C.F.R. 1.821(a)(1) and (a)(2) must comply with the requirements of 37 C.F.R 1.821 through 1.825.  Note that branched sequences are specifically excluded from this definition.  It is suggested that Applicant examine the whole specification to make sure that all nucleic acid sequences ten or more nucleotides in length and all amino acid sequences four or more amino acids in length are sequence rule-complied, wherever such sequences are recited.  
APPLICANT MUST COMPLY WITH THE SEQUENCE RULES WITHIN THE SAME TIME PERIOD AS IS GIVEN FOR RESPONSE TO THIS ACTION, 37 C.F.R 1.821 - 1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R 1.821(g).  
	(b)	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.
Rejection(s) under 35 U.S.C § 112(a) or Pre-AIA , First Paragraph
9)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

10)	Claim 14 is rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
		Claim 14 recites Pediococcus pentosaceus SL4 strain (KCTC 10297BP). It is apparent that the recited strain is required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph may be satisfied by a deposit of the recited Pediococcus pentosaceus SL4 strain (KCTC 10297BP) at an acceptable depository. From the instant specification, it is not clear whether Pediococcus pentosaceus SL4 strain (KCTC 10297BP) has been deposited at an acceptable depository. If the deposit has been made under the provisions of the Budapest Treaty, then a statement, an affidavit or declaration by Applicant or assignee having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify the deposited strain by its depository accession number, establish that the deposited strain is the same as the one described in the specification/claim, and establish that the deposited strain was in Applicant’s possession at the time of filing. As a means of satisfying the necessary criteria of the deposit rules, for completing the record, and to show that the claimed strain is the same as the one deposited, Applicant may submit a copy of the contract or the notice of acceptance of the strain by the depository.  
Applicant’s attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  

Double Patenting Rejection(s)
11)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
12)	Claims 14, 13, 12 and 11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-7 and 15-19 of the co-pending application 16471940 in view of Shields HE (Electroporation of Pediococcus pentosaceus and the curing rate of plasmids. 5-2006, Thesis - Utah State University, pages 1-16, 2006).  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the co-pending ‘940 application, drawn to a Pediococcus pentosaceus comprising therein the SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 7, SEQ ID NO: 6, or SEQ ID NO: 8 and a polynucleotide encoding the exogenous P8 protein operably linked thereto and a gene encoding the USP45 secretion signal peptide, with or Pediococcus pentosaceus of the co-pending ‘940 application is 100% identical in structure to the instantly recited SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, and SEQ ID NO: 7 respectively. See the sequence match information below followed by an exemplary sequence alignment.
   ---------------------------------------------------------
                 	  %
         		Query
     	Score  	Match   Length 	  DB  		ID                      
   ---------------------------------------------------------
     324   	   100.0    184        77      US-16-471-940-3
 	324	   100.0    324  	77  	 US-16-471-940-4
	324	   100.0    324  	77  	 US-16-471-940-5
	324	   100.0    324  	77  	 US-16-471-940-7
	324	   100.0    324  	77  	 US-16-471-940-8
 -------------------------------------------------------------

US-16-471-940-4
Sequence 4, Application US 16471940
Publication No. US 20190328801A1
GENERAL INFORMATION
APPLICANT: CELL BIOTECH CO., LTD.
TITLE OF INVENTION: MICROORGANISM FOR DELIVERING DRUG FOR TREATMENT OF
GASTROINTESTINAL DISEASE, WHICH EXPRESSES AND SECRETES P8 PROTEIN, AND PHARMACEUTICAL COMPOSITION FOR PREVENTING OR TREATING GASTROINTESTINAL DISEASE, WHICH INCLUDES THE SAME
CURRENT APPLICATION NUMBER: US 16/471,940
CURRENT FILING DATE: 2019-06-20
PRIOR APPLICATION NUMBER: PCT/KR 2018/012164
PRIOR FILING DATE: 2018-10-16
PRIOR APPLICATION NUMBER: KR 10-2018-0003008
PRIOR FILING DATE: 2018-01-09
NUMBER OF SEQ ID NOS: 9
SEQ ID NO: 4
LENGTH: 324
TYPE: DNA
ORGANISM: Artificial Sequence
OTHER INFORMATION: Promotor PK
US-16-471-940-4

Query Match 100%; Score 324; DB 77; Length 324; Best Local Similarity 100%;  
Matches 324; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 GGATCCCTAAAGATCGCGTTTTAGCAAGTAAGATGGGTGCTTACGCTGTTGAGCTACTCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGATCCCTAAAGATCGCGTTTTAGCAAGTAAGATGGGTGCTTACGCTGTTGAGCTACTCC 60

Qy         61 TTGAAGGTAAGGGTGGTTTAGCAGTTGGAATCTTAGAAAATAAGGTTCAAGCTCATAACA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        121 TGCTTGACTTGTTTGATGCAAAACATCAAGCAGATGATTCACTTTACCAATTAAGTGAAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGCTTGACTTGTTTGATGCAAAACATCAAGCAGATGATTCACTTTACCAATTAAGTGAAG 180

Qy        181 ATTTATCATTCTAGAGTTCTATTAATATTTGGATAAAATGACTTAAGAAGTCTTTTATAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATTTATCATTCTAGAGTTCTATTAATATTTGGATAAAATGACTTAAGAAGTCTTTTATAA 240

Qy        241 TTTAAAATCAAGGGAGAGATTCTGTAATGAAAAAAAAGATTATCTCAGCTATTTTAATGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTTAAAATCAAGGGAGAGATTCTGTAATGAAAAAAAAGATTATCTCAGCTATTTTAATGT 300

Qy        301 CTACAGTGATACTTTCTGCTGCAG 324
              ||||||||||||||||||||||||
Db        301 CTACAGTGATACTTTCTGCTGCAG 324

	Said claims of the co-pending ‘940 application are silent on the presence of a selective marker gene such as an antibiotic resistance gene in the claimed Pediococcus pentosaceus.
	However, it was routine and conventional in the art at the time of the invention to include an antibiotic resistance gene into Pediococcus pentosaceus by electroporation for the purpose of observing the effect of a gene of interest comprised therein in action. See at least abstract and pages 4 and 14 of Shields HE.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to introduce an art-known antibiotic resistance gene into the Pediococcus pentosaceus strain claimed in the co-pending ‘940 application as taught by Shields HE to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of observing the effect of the heterologous gene of interest comprised in the Pediococcus pentosaceus strain claimed in the co-pending ‘940 application in action.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
13)	Claims 14, 13, 12 and 11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5, 6 and 8 of the co-pending application 16471912 in view of Shields HE (Electroporation of Pediococcus pentosaceus and the curing rate of plasmids. 5-2006, Thesis - Utah State University, pages 1-16, 2006).  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the co-pending ‘912 application, drawn to a Pediococcus pentosaceus comprising therein the exogenous promoter of SEQ ID NO: 1, SEQ ID NO: 2, SEQ Pediococcus pentosaceus of the co-pending ‘912 application is 100% identical in structure to the instantly recited SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 7 respectively. See the sequence match information below followed by an exemplary sequence alignment.
   --------------------------------------------------------
                 	  %
         		Query
     	Score  	Match   Length 	DB  		ID                      
   --------------------------------------------------------
 324  	 100.0    324  	    	77     US-16-471-912-1
 324      100.0    324       	77     US-16-471-912-2
 324      100.0    324       	77     US-16-471-912-3
 324      100.0    324       	77     US-16-471-912-4
 324      100.0    324       	77     US-16-471-912-5
   -----------------------------------------------------------

US-16-471-912-2
Sequence 2, Application US 16471912
Publication No. US 20190330312A1
GENERAL INFORMATION
APPLICANT: CELL BIOTECH CO., LTD.
TITLE OF INVENTION: MICROORGANISM FOR DELIVERING DRUG FOR TREATMENT OF
GASTROINTESTINAL DISEASE, WHICH EXPRESSES AND SECRETES CYSTATIN, AND PHARMACEUTICAL COMPOSITION FOR PREVENTING OR TREATING GASTROINTESTINAL DISEASE, WHICH INCLUDES THE SAME.
CURRENT APPLICATION NUMBER: US 16/471,912
CURRENT FILING DATE: 2019-06-20
PRIOR APPLICATION NUMBER: PCT/KR2018/012159
PRIOR FILING DATE: 2018-10-16
PRIOR APPLICATION NUMBER: KR 10-2018-0003005
PRIOR FILING DATE: 2018-01-09
NUMBER OF SEQ ID NOS: 6
SEQ ID NO: 2
LENGTH: 324
TYPE: DNA
ORGANISM: Artificial Sequence
OTHER INFORMATION: Primer PK
US-16-471-912-2

Query Match 100%; Score 324; DB 77; Length 324; Best Local Similarity 100%;  
Matches 324; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 GGATCCCTAAAGATCGCGTTTTAGCAAGTAAGATGGGTGCTTACGCTGTTGAGCTACTCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGATCCCTAAAGATCGCGTTTTAGCAAGTAAGATGGGTGCTTACGCTGTTGAGCTACTCC 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTGAAGGTAAGGGTGGTTTAGCAGTTGGAATCTTAGAAAATAAGGTTCAAGCTCATAACA 120

Qy        121 TGCTTGACTTGTTTGATGCAAAACATCAAGCAGATGATTCACTTTACCAATTAAGTGAAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGCTTGACTTGTTTGATGCAAAACATCAAGCAGATGATTCACTTTACCAATTAAGTGAAG 180

Qy        181 ATTTATCATTCTAGAGTTCTATTAATATTTGGATAAAATGACTTAAGAAGTCTTTTATAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATTTATCATTCTAGAGTTCTATTAATATTTGGATAAAATGACTTAAGAAGTCTTTTATAA 240

Qy        241 TTTAAAATCAAGGGAGAGATTCTGTAATGAAAAAAAAGATTATCTCAGCTATTTTAATGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTTAAAATCAAGGGAGAGATTCTGTAATGAAAAAAAAGATTATCTCAGCTATTTTAATGT 300

Qy        301 CTACAGTGATACTTTCTGCTGCAG 324
              ||||||||||||||||||||||||
Db        301 CTACAGTGATACTTTCTGCTGCAG 324

	Said claims of the co-pending ‘912 application are silent on the presence of a selective marker gene such as an antibiotic resistance gene in the claimed Pediococcus pentosaceus.
	However, it was routine and conventional in the art at the time of the invention to include an antibiotic resistance gene into Pediococcus pentosaceus by electroporation for the purpose of observing the effect of a gene of interest comprised therein in action. See at least abstract and pages 4 and 14 of Shields HE.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to introduce an art-known antibiotic resistance gene into the Pediococcus pentosaceus strain claimed in the co-pending ‘912 application as taught by Shields HE to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of observing the effect of the heterologous gene comprised in the Pediococcus pentosaceus strain claimed in the co-pending ‘912 application in action.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
14)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15)	Claim 14 is rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	 
	Claim 14 is indefinite for including limitation(s) within parentheses. See line 2. This raises an indefiniteness issue as to whether or not the recited feature is optional. MPEP § 2173.05(d).  It is suggested that Applicant replace the parenthetic limitation with the limitations --having the accession number 10297BP--.
Claim Objection(s) – Suggestion(s)
16)	Claims 1, 10, 12-14 and 5 are objected to for the following reasons:
	(a)	In claim 10, for clarity, it is suggested that Applicant replace the phrase ‘a cleavage map of ….. or 3’ with the limitations --the cleavage map set forth in ….. or Figure 3--.
	(b)	Claim 12 is objected to for the non-italicized recitation of the bacterial name ‘Pediococcus …..’. To be consistent with the practice in the art of bacterial nomenclature, it is suggested that Applicant delete the above-identified non-italicized limitation via strikethrough Pediococcus.
	(c)	Analogous objection and suggestion apply to claims 13, 14 and 5 with regard to the non-italicized recitation of the bacterial name(s).
	(d)	In line 1 of claim 1, it is suggested that Applicant delete the unnecessary notation ‘:’ from within the limitation ‘comprising:’.
Conclusion
17)	No claims are allowed.
Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m.  
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


August, 2021